                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

ARNOLD PEOPLES and J.P., by her
father and next friend, ARNOLD
PEOPLES,

                                               No: I:19 –cv– 00568
Plaintiff,
                                               Judge Edmond E. Chang
       vs.
                                               Magistrate Judge Young B. Kim
OSWEGO COMMUNITY SCHOOL
DISTRICT, DINAH MEYERS, TIFFANI
SIMMONS, CHRISTINE NELSON,
AND ALEX GONZALEZ.

                           Defendant.


     RESPONSE FROM NON -PARTY SUBPOENA RESPONDENTS
         BRENDA KARALES, KENDALL COUNTY STATE’S
        ATTORNEY, AND KENDALL COUNTY CHILD REN’S
        ADVOCACY CENTER TO PLAINTIFF S’ SUBPOENA


Now comes non-party subpoena respondents Assistant State’s Attorney (“ASA”)

Brenda Karales, Kendall County State’s Attorney, and Kendall County Child

Advocacy Center (“Respondents”), by and through their attorney, Eric Weis in his

official capacity as State’s Attorney, and provides the following response to the

subpoena issued by Plaintiffs on November 10, 2020 (“Subpoena”). See document R.

97-1. In support thereof, the Respondents state as follows:

                                LEGAL STANDARD
Pursuant to subsection “E” of Federal Rule of Civil Procedure 45, Respondents may

withhold subpoenaed information under a claim that it is privileged or subject to
protection as trial-preparation material. Fed. R. Civ. P. 45 (E)(2)(A). The Respondent

must (i) expressly make the claim, and (2) describe the nature of the withheld

document[] . . . in a manner that, without revealing information itself privileged or

protected, will enable the parties to assess the claim.” Id. Attorney work-product is

generally prohibited from disclosure unless the requesting party established a

“substantial need” for the material, and demonstrates the inability to obtain

equivalent information without “undue hardship.” Sandra T.E. v. S. Berwyn Sch.

Dist., 600 F.3d. 612, 622 (7th Cir. 2009) (Citing Fed. R. Civ. P. 26(b)(3)(A)(ii)).

                                      ARGUMENT
 I.        AGREEMENT CONSENTING TO THE MATERIAL DISCLOSED AND
           THE SUBSEQUENT PROTECTION THEREOF.

      1.     As of January 15, 2021, Respondents have provided Plaintiffs copies of

all responsive documents in their possession and responsive to the Subpoena

excepting one single page, which will be discussed below. Other Kendall County

Government Offices have provided documents in response to subpoenas in this matter

as well.

      2.     Recognizing the sensitive nature of the material disclosed and the

statutory limitations on the disclosure of some of the material previously provided to

the Parties, the Parties have agreed to the entry of a Consent and Confidentiality

Order, attached as exhibit A. This order is intended to memorialize consent of the

parties as to the disclosures made and the agreement that all disclosed material will

remain confidential to the greatest extend feasible, while still allowing the parties to
pursue and defend the current action, and that all subsequent disclosure will be made

in compliance with requisite protections under the laws of the State of Illinois.


II.        THE REMAINING WITHHELD DOCUMENT CONSTITUTES
           ATTORNEY WORK PRODUCT AND PLAINTIFFS DO NOT HAVE A
           SUBSTANTIAL NEED FOR THIS DOCUMENT, NOR CAN THEY
           DEMONSTRATE THE EQUIVALENT INFORMATION CANNOT BE
           OBTAINED WITHOUT UNDUE BURDEN

      3.      The single withheld page contains attorney work product and is

therefore protected from disclosure absent a showing from the requesting party that

it has a substantial need for the material and the party would be unable to obtain the

equivalent information, absent undue hardship Sandra T.E. v. S. Berwyn Sch. Dist.,

600 F.3d. 612, 622 (7th Cir. 2009) (Citing Fed. R. Civ. P. 26(b)(3)(A)(ii)). See Privilege

Log, attached as Exhibit B.

      4.      The work product doctrine protects “documents and tangible things . . .

prepared in anticipation of litigation or for trial.” Hollinger Int’l Inc. v. Holinger Inc.,

230 F.R.D. 508, 511 (N.D. Ill. 2005) (quoting Fed. R. Civ P. 26(b)(3)) . While the

doctrine protects both factual and opinion work product, heightened protection is

applied to opinion work product which includes the attorneys “mental impressions,

conclusions, or legal theories.” Id. Disclosure of notes relating to witness interviews

is “particularly discouraged” because they are likely to reveal the attorney’s thought

process. Sandra T.E., 600 F.3d. at 622 (citing Upjohn Co. v. United States, 449 U.S.

383, 398-99). This withheld document is opinion work product in that it contains the

mental impressions and conclusions of ASA Karales as she observed the Victim
Sensitive Interview (“VSI”), conducted at the Kendall County Children’s Advocacy

Center on July 9, 2018, in anticipation of potential, subsequent criminal proceedings.


          A. The Plaintiff does not have a substantial need for the material contained
             in the document protected by the doctrine of attorney work product.

     5.       It is unlikely the Plaintiff has a substantial need for this information.

The information contained in the document is very limited, and ASA Karales’s

involvement in the matter was very limited, as well. Specifically, the document

contains the “snap shot” mental impressions and conclusions of the ASA, Brenda

Karales, as she observed the VSI. Ms. Karales had no subsequent involvement in this

matter and her only prior involvement was to schedule the VSI.

     6.       Further, it does not appear the contemporaneous mental impressions or

conclusions of ASA Karales are at issue or of any relevance to this case. The

information was not shared outside of the Kendall County State’s Attorney’s Office,

and no decisions were made or action taken as a result of these mental impressions

and conclusions.

     7.       While the document contains statistical information for internal

Children’s Advocacy Center record keeping, that statistical information is readily

available and known to the Plaintiff. The information consists of the gender, age, and

race of the minor child, as well as the police agency involved.

     8.       Because there is no substantial need for this information the Court

should uphold the protection of this material as attorney work product prohibited

from disclosure. If, however, the Court finds the Plaintiffs do have a substantial
interest in this material, the Court should then look at whether the plaintiff is unable

to discover the information through other means without undue hardship.


           B. Plaintiffs is unable to demonstrate the information contained in the
              document cannot be discovered through other means without undue
              hardship.

     9.        As of the date of this filing, the Plaintiffs have all material available to

the ASA Karales at the time she observed the VSI, including a complete copy of the

VSI itself. While ASA Karales is very experienced and good at her job, she is not

formally recognized as an expert in the assessment of VSIs. There is no reason her

mental impressions and conclusions should be considered substantially different from

the mental impressions or conclusions of an experienced attorney, such as the

Plaintiffs attorney and the Defendants attorney, when present with the same

information.

     10.       Further, as noted above, the statistical information contained in the

document is all information currently known to all parties, including the gender, age,

and race of the minor child, as well as the police agency involved. As this information

is already available to Plaintiffs, it can clearly be easily obtained through other

means.

                                     CONCLUSION


     This document would be of limited, if any, value to the Plaintiffs. There is very

little information within the document; much of the information is already known to

the Plaintiffs; the Plaintiffs have the material available to them to review and form
all the same mental impressions and conclusions; the thought processes and conduct

of ASA Karales are not at issue or of relevance to this case; and the harm and chilling

effect disclosure of ASA’s VSI notes could have on the ability of ASAs to be candid in

their note taking is of great concern, considering the sensitive nature of these

interviews. Therefore, Respondents ask that this Court uphold the attorney work

product privilege as applied to this document, and allow Respondents to withhold this

single page of notes.



DATED: January 15, 2021.

                                              Respectfully submitted on behalf of
                                              Respondents by,
Kendall County State’s                        Eric C. Weis, State’s Attorney
Attorney’s Office                             Kendall County, Illinois
807 West John Street
Yorkville, Illinois 60560                            S/ James A. Webb
Telephone: 630-553-4157                              James A. Webb
Fax: 630-553-4204                                    Assistant State’s Attorney
SAOfilings@co.kendall.il.us                          Kendall County, Illinois
